


ALEXANDER & BALDWIN, INC. EXCESS BENEFITS PLAN


AMENDMENT NO. 1




The Alexander & Baldwin, Inc. Excess Benefits Plan, effective June 29, 2012,
hereinafter referred to as the “Plan”, is hereby amended effective March 1,
2013, as follows:


1.           Section 2.14 shall be deleted in its entirety and replaced with the
following:


“2.14  “Participant” means an eligible employee selected by the Chief Executive
Officer of A&B (except, that with respect to the Chief Executive Officer of A&B,
the Committee shall make the determination).


2.           Section 3.02 shall be deleted in its entirety and replaced with the
following:


“Participation.  The Chief Executive Officer of A&B shall have the exclusive and
unfettered discretion to select Plan Participants from among eligible employees;
provided, however, that the Committee shall make the determination of whether
the Chief Executive Officer of A&B is a Plan Participant.  A Participant in this
Plan shall remain as such until the date he ceases to satisfy the participation
requirements in the first sentence of this Section 3.02, until the date upon
which the Participant experiences a Separation from Service for any reason or
until such earlier time as may be specified by the Chief Executive Officer of
A&B (except, that with respect to the Chief Executive Officer of A&B, that
determination is made by the Committee).


3.           The last sentence in Appendix A, item #2, shall be deleted and
replaced with the following:


“The after-tax equivalent rate shall be determined by multiplying the discount
rate in use by the A&B Retirement Plan by the excess of 100% over the effective
marginal tax rate declared by the Administrative Committee.”


4.           Item #3 in Appendix A shall be deleted in its entirety and replaced
with the following:


“The Administrative Committee shall declare the effective marginal tax rate at
the beginning of each year.”




IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Amendment to be
executed on its behalf by its duly authorized officers on this 26th day
of     February, 2013.


ALEXANDER & BALDWIN, INC.




By: /s/ Son-Jai Paik______________
       Its Vice President



By: /s/ Alyson Nakamura__________
                                                                                                                       Its
Secretary

